DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.

Response to Amendment
Due to applicant’s amendment filed on August 7, 2021, the 112(a) rejections in the previous office action (dated 05/12/2021), are hereby withdrawn. Claims 14-15 and 18 have been amended, claims 1-13, 16 and 17 were previously cancelled.
	Therefore, claims 14-15 and 18 are currently pending.

Drawings
The drawings were received on August 7, 2021.  These drawings are not acceptable and will not be entered.  
First and foremost, the applicant labels the new figures as “block diagrams” (see amended [0028]); however, these figures are not block diagrams rather they are cross-sectional view(s). The original disclosure (dated 12/01/2020) does not have any description about any cross-sectional view(s). This is what examiner considers to be subject matter not previously disclosed; emphasis added.
For instance, in the new figures, applicant depicts “300” and “400” as being respective section(s) of the central section of the lid. It is unclear as to which specific section of the central section of the lid is being shown in these figures. Is the section being depicted: the corners of the central section of the lid, a random location of the central section of lid, and/or a central location of the central section of the lid? This is what examiner considers to be subject matter not previously disclosed in the original disclosure (dated 12/01/2020); emphasis added.
Furthermore, in the new figures, applicant depicts the fixed member(s) (310 and 410) extending the entire surface of the respective section(s) of the central section of the lid.  In addition, the location(s) of each of the magnetic mobile member(s) (340 and 440) appear to be embedded within the respective intercession cross (330 and 430).   This is what examiner considers to be subject matter not previously disclosed in the original disclosure (dated 12/01/2020); emphasis added.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed August 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 
 First and foremost, the applicant labels the new figures as “block diagrams” (see amended [0028]); however, these figures are not block diagrams rather they are cross-sectional view(s). The original disclosure (dated 12/01/2020) does not have any description about any cross-sectional view(s). This is what examiner considers to be subject matter not previously disclosed; emphasis added.
For instance, in the new figures, applicant depicts “300” and “400” as being respective section(s) of the central section of the lid. It is unclear as to which specific section of the central section of the lid is being shown in these figures. Is the section being depicted: the corners of the central section of the lid, a random location of the central section of lid, and/or a central location of the central section of the lid? This is what examiner considers to be subject matter not previously disclosed in the original disclosure (dated 12/01/2020); emphasis added.
Furthermore, in the new figures, applicant depicts the fixed member(s) (310 and 410) extending the entire surface of the respective section(s) of the central section of the lid.  In addition, the location(s) of each of the magnetic mobile member(s) (340 and 440) appear to be embedded within the respective intercession cross (330 and 430).   This is what examiner considers to be subject matter not previously disclosed in the original disclosure (dated 12/01/2020); emphasis added.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 14, Ln. 9-11, the phrase, “…the inner volume of the lid dimensioned to receive a plurality of sheets of prayer request…” renders the claim to be vague and indefinite because the applicant establishes “the inner volume of the lid” in reference to “a plurality of sheet of prayer request” which have not been positively recited. Therefore, it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. In other words, it is unclear if “a plurality of sheet of prayer request” is part of the claimed invention or not?  It is noted further in connection with these limitations that it is by now well settled that features not claimed may not be relied upon in support of patentability. In this office action, the plurality of sheets of prayer request are presumed not be claimed in order for the examiner to give the claim(s) its broadest reasonable interpretation. Accordingly, all references in the claims to the “plurality of sheets of prayer request” are considered to be merely functional. On the other hand, clarification of the scope of the claims is required.
As for claims 15 and 18 (respectively), due to their dependencies from claim 14, they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Petto (US 7913438; hereinafter Petto) in view of McLemore (US 5526927 – art of record; hereinafter McLemore).
Regarding claim 14, Petto teaches a method of organizing one or more items (i.e. at least one or more pages (i.e. scrapbook pages) and one or more page elements (i.e. photos)) in a box, specifically a scrapbooking box, which examiner equates to the claimed prayer box; hereinafter will be referred to as prayer box), the method comprising the steps of: 
providing a prayer box (100), the prayer box comprising:
a container (108); 
a lid (102), the lid having a central section and a collar that extend downwardly from a peiperhery of the central section, the central section and the collar define an inner volume of the lid, a fixed member (104) fixed coupled to an underside of the central section, the fixed member is i.e. one or more scrapbook pages (306) and/or one or more page-elements (308); Petto Col. 3 Ln. 33-46 and Col. 4 Ln. 35-52); and
a magnetic mobile member (106 or 304) configured to magnetically couple to the fixed member (see Petto Figs. 1a and 3), wherein the magnetic mobile member configured to retain the plurality of sheets of prayer request against the fixed member such as the plurality of sheets of prayer request is sandwich between the central section and the magnetic mobile member (Petto Col. 4 Ln. 5-34), 
opening the lid of the prayer box; 
upon opening the lid, removing the magnetic mobile member; 
upon removing the magnetic mobile member, placing a sheet on the plurality of sheets of prayer request stacked over the central section; 
upon placing the sheet, placing the magnetic mobile member on the placed sheet; and 
upon magnetic coupling of the magnetic mobile member to the fixed member, closing the lid of the prayer box (Petto Col. 3 Ln. 7- Col. 5 Ln. 8).
	Thus, Petto fails to teach the lid being pivotally coupled to the container. 
McLemore is in the same field of endeavor as the claimed invention and Petto, which is a container or box having at least one fixed member (that is magnetically active) and at least one magnetic mobile member (or fastener). McLemore teaches a method of securing multiple items (i.e. fishing lures, containers and other items) in a tackle box (which the examiner equates to the claimed prayer box; hereinafter will be referred to as prayer box), the method comprising the steps of:  providing a prayer box (10), the prayer box comprising: 
a container (12 and 14a-b); a lid (16a or 16b) pivotally coupled to the container, the lid having a central section and a collar that extends downwardly from a periphery of the central section, the central section and the collar defines an inner volume of the lid, a fixed member (20) dimensioned and capable of receiving a plurality of sheets of prayer requests; and a magnetic mobile member (24) configured to magnetically couple to the fixed member (see McLemore Fig. 1), wherein the magnetic mobile member is capable of retaining the plurality of sheets of prayer request against the fixed member such as the plurality of sheets of prayer request is sandwiched between the central section and the magnetic mobile member, opening the lid of the prayer box; upon opening the lid, removing the magnetic mobile member; and upon magnetic coupling of the magnetic mobile member to the fixed member, closing the lid of the prayer box (McLemore Col. 2 Ln. 37 – Col. 3 Ln. 61 and Figs 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pivotally couple the lid (of Petto) to the container (as taught by McLemore) to prevent the loss of the lid and by doing also reduces the number of overall parts for the prayer box, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See MPEP §2144.04(V)(B)


Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 14 above) and further in view of Ghazarian (US 6074711 – art of record; hereinafter Ghazarian).
	Regarding claim 15, Petto as above further teaches all the structural limitations as set forth in claim 14, except for wherein the magnetic mobile member being coupled to a religious intercession cross.
Ghazarian is in the same field of endeavor as the claimed invention, Petto and McLemore, which is a magnetic member (or fastener). Ghazarian teaches a kit (of making a variety of religious crosses), the kit comprising: a magnetic mobile member (34; see Ghazarian Fig. 5) being coupled to a religious intercession cross (22) that is covered with ribbon (26; Ghazarian Col. 3 Ln. 18 – Col. 4 Ln. 40 and Figs. 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic mobile member (of Petto) with a similar religious intercession cross magnetic mobile member (as taught by Ghazarian) because the resultant structures will work equally well. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II)
Regarding claim 18, modified Petto as above further teaches wherein the method further comprises the step of: removing the magnetic mobile member from the lid; 
upon removing the magnetic mobile member, removing one or more sheets from the plurality of sheets of prayer request; upon removing the one or more sheets, performing a religious prayer using the magnetic mobile member coupled to the religious intercession cross; and upon performing the religious prayer, replacing the magnetic mobile member onto the central section (Petto Col. 4 Ln. 5-34).
Furthermore, modified Petto as above further teaches all limitations as set forth in claims 14-15 and 18 (respectively), therefore a person having ordinary skill in the art given the given the element of the claimed invention as taught in the prior art of record, would have been reasonably apprised of how to organize one or more sheets in a prayer box. Additionally, if a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes a device capable of performing the different steps of the method or process, then the device claimed will be considered to be obvious by the prior art process or method.  When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will obviously describe the claimed device capable of performing the different steps of the process or method. See MPEP §2112.02


Response to Arguments
Applicant’s arguments with respect to claim(s) 14-15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736